DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 144, 145 and 147-150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 144 recites “said cooling cavity having a curved section at a closed top end thereof proximal to said cutting edge as compared to other portions of the cooling cavity, at least at an area of said curved section is defined by a thin-walled structure” in Lines 6-9.  This recitation contains new matter.  There is no support at the time of filing for the cooling cavity having a curved section at a closed top end thereof or that a curved section being defined by a thin-walled structure.  There is also a lack of support in the originally filed specification for the thin-walled structure defining more than the curved section, which is implied by the “at least at an area” recitation.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 144, 145 and 147-150 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 144 recites “thin-walled structure” in Line 9.  The term “thin” in claim 144 is a relative term which renders the claim indefinite.  The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required.
Claim 144 recites “a characteristic operational speed” in Lines 10-11.  The metes and bounds of a characteristic operational speed are not clearly delineated.  That is, it is not clear what speed is being referenced.  Applicant argues that the operational speed references feed rate and cutting speed in the arguments, but the recitation only references on speed.  If Applicant desires a specific parameter such as “cutting speed and feed rate” then the claim should be amended to recite said parameters.  Appropriate correction required.
Claim 144 recites “a maximal characteristic reference speed, that is the highest characteristic speed below or equal to which performing a reference cutting operation on the workpiece with the cutting device is associated with structural failure of said thin-walled structure” in Lines 11-15.  The metes and bounds of this limitation are not clearly delineated.  It is unclear what how tenuous a connection there is between the reference operation being ‘associated’ with structural failure of the thin-walled structure.  That is, it is not clear how long the tool is to be operated at a given speed prior to failure.  Tools fail after an amount of time when run at their rated speeds due to break down and wear over time.  As such, it is not clear what qualifies as a maximal characteristic reference speed.  It is also misleading to refer to a maximal speed, but seemingly not meaning a maximum speed because the method then requires the operation to be above that maximal speed.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 144, 145, 147, 149 and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Murakawa et al. (US Pub. No. 2002/0106250 A1).
(Claims 144, 145, 149 and 150) Murakawa et al. (“Murakawa”) discloses a method for performing a cutting operation (¶¶ 0001, 0007-0025; Fig. 1) on a workpiece (W).  The method includes providing the workpiece (W; Fig. 1; ¶ 0088) and a cutting device (1; Figs. 1-47-B) including a cutting insert (3).  The cutting insert (3) has a cutting edge (C1-C4) and an internal cooling cavity (30; Figs. 1-47-B) defined on one side thereof configured to receive coolant and defining a flow path for the coolant to flow in, said cooling cavity having a curved section at a closed top end thereof proximal to said cutting edge as compared to other portions of the cooling cavity (Figs. 3-7, 10, 12, 15-25, 31, 32, 39, 41-A, 44-47-A).  The term “proximal” merely means “close to” and it can be said that the curved portion shown in Figures 3-7, 10, 12, 15-25, 31, 32, 39, 41-A, 44-47-A is close or closer to the cutting edge relative to other portions of the cavity.  See https://www.merriam-webster.com/dictionary/proximal.  The cooling cavity, at an area of said curved section, is defined by a thin-walled structure (Figs. 1-47-B).  The method includes performing, using said cutting device, a cutting operation on said workpiece at a characteristic operational speed (¶¶ 0222, 0238; Figs. 48-52).  The characteristic speed is not explicitly disclosed as being greater than a maximal characteristic reference speed.  The maximal characteristic reference speed is the highest characteristic speed below to which performing a reference cutting operation on the workpiece with the cutting device is associated with structural failure of said thin-walled structure.  Yet, the disclosure suggests that the method of use of the invented cutting device provides improvement against wear and as such may be used at higher cutting speeds than if no coolant is used or if coolant is provided to the exterior of the tool (¶¶ 0222, 0238; Figs. 48-52).  Moreover, the speed in which the tool is operated is a result-effective variable because it impacts, inter alia, heat generation, work surface finish and tool life.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Murakawa with a cutting speed higher than a speed in which failure would occur in operations without coolant being used in order to optimize tool integrity/life, temperature and surface finish of the work as a function of operational parameters (work material, rake angles, clearance, coolant temperature, flow & pressure, etc.).
(Claim 147) The method further includes supplying a cooling fluid to the cooling cavity, thereby reducing the temperature of the cutting device near its cutting edge (¶¶ 0023-0024, 0088).
Claims 144, 145 and 147-150 is rejected under 35 U.S.C. 103 as being unpatentable over Murakawa et al. (US Pub. No. 2002/0106250 A1) in view of Deschenaux et al. (US Pub. No. 2010/0175519 A1).
(Claim 148) Murakawa does not explicitly disclose the work material composition.
Deschenaux discloses a cutting method where the workpiece is made of a material characterized by a thermal conductivity of no greater than 100 w/(m K) (clm. 2; ¶¶ 0004, 0031).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Murakawa with a workpiece material as taught in Deschenaux in order to provide a workpiece that “retains its strength over a wide range of termperatures and is attractive for use in high temperature applications . . . .”  (¶ 0004).
ALTERNATIVE REJECTION (Claims 144, 145, 148 and 150) Murakawa discloses a method for performing a cutting operation (¶¶ 0001, 0007-0025; Fig. 1) on a workpiece (W).  The method includes providing the workpiece (W; Fig. 1; ¶ 0088) and a cutting device (1; Figs. 1-47-B) including a cutting insert (3).  The cutting insert (3) has a cutting edge (C1-C4) and an internal cooling cavity (30; Figs. 1-47-B) defined on one side thereof configured to receive coolant and defining a flow path for the coolant to flow in, said cooling cavity having a curved section at a closed top end thereof proximal to said cutting edge as compared to other portions of the cooling cavity (Figs. 3-7, 10, 12, 15-25, 31, 32, 39, 41-A, 44-47-A).  The term “proximal” merely means “close to” and it can be said that the curved portion shown in Figures 3-7, 10, 12, 15-25, 31, 32, 39, 41-A, 44-47-A is close or closer to the cutting edge relative to other portions of the cavity.  See https://www.merriam-webster.com/dictionary/proximal.  The cooling cavity, at an area of said curved section, is defined by a thin-walled structure (Figs. 1-47-B).  The method includes performing, using said cutting device, a cutting operation on said workpiece at a characteristic operational speed (¶¶ 0222, 0238; Figs. 48-52).  The characteristic speed is not explicitly disclosed as being greater than a maximal characteristic reference speed.  The maximal characteristic reference speed is the highest characteristic speed below to which performing a reference cutting operation on the workpiece with the cutting device is associated with structural failure of said thin-walled structure.  Yet, the disclosure suggests that the method of use of the invented cutting device provides improvement against wear and as such may be used at higher cutting speeds than if no coolant is used or if coolant is provided to the exterior of the tool (¶¶ 0222, 0238; Figs. 48-52).  
Deschenaux a method that includes performing, using said cutting device, a cutting operation on said workpiece at a characteristic operational speed (¶¶ 0001, 0026, 0031; clm. 3) being greater than a maximal characteristic reference speed. The maximal characteristic reference speed is the highest characteristic speed below or equal to which performing a reference cutting operation on the workpiece with the cutting device is associated with structural failure of said thin-walled structure.  Specifically, the Deschenaux reference discloses a characteristic operational speed range of 200-500 meters per minute ({ 0031). Because the reference particularly discloses this range for operation, the cutting insert thin-walled structure would not fail if operated within this range (at least not purely asa result of the speed of operation). Therefore, the disclosed range is above the maximum characteristic reference speed, which is merely claimed as a highest speed below an operation associated with structural failure.  The characteristic operational speed is at least 1.5 times greater than the maximum characteristic reference speed (¶ 0031; clm. 3). That is, the maximum characteristic reference speed is less than 200 m/min while the range of the characteristic operational speed is up to 500 m/min. At least at the upper end of the range (at least 350-500 m/min), the characteristic operational speed is at least 1.5 times greater than the maximum characteristic reference speed.  Deschenaux discloses a cutting method where the workpiece is made of a material characterized by a thermal conductivity of no greater than 100 w/(m K) (clm. 2; ¶¶ 0004, 0031).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Murakawa with a workpiece material and cutting speeds as taught in Deschenaux in order to provide a tool and optimal operable speed for cutting a workpiece that “retains its strength over a wide range of temperatures and is attractive for use in high temperature applications . . . .”  (¶ 0004).
ALTERNATIVE REJECTION (Claim 147) The method further includes supplying a cooling fluid to the cooling cavity, thereby reducing the temperature of the cutting device near its cutting edge (¶¶ 0023-0024, 0088).
ALTERNATIVE REJECTION (Claim 149) The disclosed range of operation in the modified Murakawa is from 200-500 m/min (clm. 3; ¶ 0031).  As such the maximum characteristic reference speed is at least less than 200 m/min.  The modified reference does not explicitly disclose the maximum characteristic reference speed however it is defined.  Yet, the cutting speed is a result-effective variable because it impacts, inter alia, tool integrity, tool life and work surface finish.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in the modified Murakawa with the maximum characteristic reference speed within the claimed range in order to optimize tool integrity, tool life and work surface finish.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive.  Applicant argues that Figures 2B and 4 illustrate the top end of the cavity having a curved section.  Additionally, Applicant contends that the terms “thin,” “characteristic operational speed” and “a maximal characteristic reference speed” in the respectively claimed contexts would be understood by one of ordinary skill due to the description of the features in the written description.  Turning to the prior art, Applicant argues that the Murakawa reference is completely silent as the reference above which the insert will not encounter structural failure.  Examiner disagrees.
One having ordinary skill in the art would not understand the metes and bounds of the terms thin,” “characteristic operational speed” and “a maximal characteristic reference speed” in the respectively claimed contexts.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).  The mere reference to dimensions or to how the terms may be defined/calculated are not enough to clearly define what the values are in order to define clear boundaries of the claim.  Moreover, the disclosure of a rate that is “unacceptable” to one of ordinary skill in the art is not clear to establish a specific point of failure.  The range and use of the insert vary so greatly as to what one would opine as to be “acceptable” creates a lack of clarity in the claim even if the desired definition of “a maximal characteristic reference speed” were read into the claims.  Nevertheless, Applicant attempts to overcome the indefiniteness rejections by pointing to areas of the specification or relying on arguments that are not claimed. As such, the indefiniteness rejections have been maintained.
The Murakawa reference does not explicitly disclose the characteristic speed as being greater than a maximal characteristic reference speed.  The maximal characteristic reference speed is the highest characteristic speed below to which performing a reference cutting operation on the workpiece with the cutting device is associated with structural failure of said thin-walled structure.  Yet, the disclosure suggests that the method of use of the invented cutting device provides improvement against wear and as such may be used at higher cutting speeds than if no coolant is used or if coolant is provided to the exterior of the tool (¶¶ 0222, 0238; Figs. 48-52).  As such, despite the lack of a specific reference to a reference speed as claimed, the reference suggests that operational parameters impact tool life.  Thus, a prima facie case of obviousness has been established.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722